                                         Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 1 of 13




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RONALD TOLENTINO, individually, and           Case No. 20-cv-07427-MMC
                                         on behalf of all others similarly situated,
                                  8                                                    ORDER DENYING PLAINTIFF’S
                                                        Plaintiff,                     MOTION TO REMAND; GRANTING IN
                                  9                                                    PART AND DENYING IN PART
                                                  v.                                   DEFENDANT’S MOTION TO DISMISS;
                                  10                                                   REMANDING STATE LAW CLAIMS
                                         GILLIG, LLC,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the following two motions: (1) plaintiff Ronald Tolentino’s

                                  14   (“Tolentino”) “Motion to Remand,” filed November 6, 2020, and (2) defendant Gillig, LLC’s

                                  15   (“Gillig”) “Motion to Dismiss,” filed December 4, 2020. Both motions have been fully

                                  16   briefed. Having considered the papers filed in support of and in opposition to the

                                  17   motions, the Court rules as follows.1

                                  18                                           BACKGROUND

                                  19          In the instant action, Tolentino, who was employed by Gillig as a maintenance

                                  20   worker from May 2002 to June 2020 (see Compl. ¶ 7), alleges Gillig “failed to pay [him]

                                  21   for all hours worked (including minimum wages and overtime compensation), failed to

                                  22   provide [him] with uninterrupted meal periods, failed to authorize and permit [him] to take

                                  23   uninterrupted rest periods, failed to maintain accurate records of the hours [he] worked,

                                  24   failed to timely pay all final wages to [him] when [Gillig] terminated [his] employment, and

                                  25   failed to furnish accurate wage statements to [him]” (see id. ¶ 14).

                                  26
                                  27          1
                                               By orders filed December 7, 2020, and January 4, 2021, the Court took the
                                  28   matters under submission.
                                            Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 2 of 13




                                  1            Based thereon, Tolentino, on September 16, 2020, filed his complaint in the

                                  2    Superior Court of California, in and for the County of Alameda, asserting, on behalf of

                                  3    himself and a putative class, the following seven Causes of Action: (1) “Failure to Pay

                                  4    Minimum Wages for All Hours Worked,” (2) “Failure to Pay Overtime Wages,” (3) “Failure

                                  5    to Provide Meal Periods,” (4) “Failure to Authorize and Permit Rest Periods,” (5) “Failure

                                  6    to Pay Wages of Discharged Employees – Waiting Time Penalties,” (6) “Failure to

                                  7    Provide and Maintain Accurate and Compliant Wage Records,” and (7) “Violation of

                                  8    California Business & Professions Code §§ 17200, et seq.”

                                  9            On October 22, 2020, Gillig removed the case to federal court, on the ground that

                                  10   the asserted Causes of Action are preempted by federal labor law, specifically, § 301 of

                                  11   the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185. Thereafter, Tolentino

                                  12   moved to remand the case to state court, on the ground that this Court lacks subject
Northern District of California
 United States District Court




                                  13   matter jurisdiction, and Gillig moved to dismiss all Causes of Action alleged therein,

                                  14   pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                  15                                        LEGAL STANDARD

                                  16   A.      Motion to Remand

                                  17           “If at any time before final judgment it appears that the district court lacks subject

                                  18   matter jurisdiction, the case shall be remanded,” see 28 U.S.C. § 1447(c), and “federal

                                  19   jurisdiction must be rejected if there is any doubt as to the right of removal in the first

                                  20   instance,” see Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). The party

                                  21   invoking the federal court's removal jurisdiction bears the burden of establishing federal

                                  22   jurisdiction. See Emrich v. Toche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

                                  23   B.      Motion to Dismiss

                                  24           Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be

                                  25   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  26   under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  27   699 (9th Cir. 1990). Rule 8(a)(2), however, "requires only 'a short and plain statement of

                                  28   the claim showing that the pleader is entitled to relief.'" See Bell Atlantic Corp. v.
                                                                                      2
                                            Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 3 of 13




                                  1    Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a

                                  2    complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  3    allegations." See id. Nonetheless, "a plaintiff's obligation to provide the grounds of his

                                  4    entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  5    of the elements of a cause of action will not do." See id. (internal quotation, citation, and

                                  6    alteration omitted).

                                  7            In analyzing a motion to dismiss, a district court must accept as true all material

                                  8    allegations in the complaint and construe them in the light most favorable to the

                                  9    nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  10   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  11   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  12   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be
Northern District of California
 United States District Court




                                  13   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  14   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  15   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  16                                            DISCUSSION

                                  17   A.      Motion to Remand

                                  18           In his Motion to Remand, Tolentino argues Gillig “failed to establish federal

                                  19   question jurisdiction under § 301 pre-emption of the Labor Management Relations Act.”

                                  20   (See Mot. to Remand at 2:3-6.)

                                  21           Pursuant to section 301 of the LMRA, “[s]uits for violation of contracts between an

                                  22   employer and a labor organization . . . may be brought in any district court of the United

                                  23   States having jurisdiction of the parties.” See 29 U.S.C. § 185. “The preemptive force of

                                  24   section 301 is so powerful that it displaces entirely any state cause of action for violation

                                  25   of a collective bargaining agreement [“CBA”], and any state claim whose outcome

                                  26   depends on analysis of the terms of the agreement.” See Newberry v. Pac. Racing

                                  27   Ass’n, 854 F.2d 1142, 1146 (9th Cir. 1988) (internal citation omitted). “Once preempted,

                                  28   any claim purportedly based on [a] . . . state law is considered, from its inception, a
                                                                                       3
                                         Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 4 of 13




                                  1    federal claim, and therefore arises under federal law.” See Burnside v. Kiewit Pac. Corp.,

                                  2    491 F.3d 1053, 1059 (9th Cir. 2007) (alteration in original) (internal quotation and citation

                                  3    omitted).

                                  4           To determine whether a state law claim is preempted by § 301, the Ninth Circuit

                                  5    employs a “two-step test.” See Curtis v. Irwin Indus., Inc., 913 F.3d 1146, 1152 (9th Cir.

                                  6    2019). First, courts ask “whether the asserted cause of action involves a right conferred

                                  7    upon an employee by virtue of state law, not by a CBA.” See Burnside, 491 F.3d at

                                  8    1059. “If the right exists solely as a result of the CBA, then the claim is preempted.” See

                                  9    id. “If, however, the right exists independently of the CBA,” the court must determine

                                  10   “whether it is nevertheless substantially dependent on analysis of a collective-bargaining

                                  11   agreement,” see id. (internal quotation and citation omitted), which determination “turns

                                  12   on whether the claim cannot be resolved by simply ‘look[ing] to’ versus ‘interpreting’ the
Northern District of California
 United States District Court




                                  13   CBA,” see Curtis, 913 F.3d at 1153 (alteration in original) (internal citation omitted). “At

                                  14   this second step of the analysis, claims are only preempted to the extent there is an

                                  15   active dispute over the meaning of contract terms.” See id. (internal quotations and

                                  16   citation omitted).

                                  17          Here, Gillig offers evidence, undisputed by Tolentino, that during the course of

                                  18   Tolentino’s employment with Gillig, he was subject to the terms of a CBA between Gillig

                                  19   and Teamsters Local 853 (“Union”). (See Req. for Judicial Notice (“RJN”) Ex. 1.)2 Based

                                  20   thereon, Gillig contends (1) Tolentino’s overtime and untimely payment of wages claims

                                  21   are preempted by § 301, on the basis that those claims involve rights that exist solely as

                                  22   a result of the CBA, (2) Tolentino’s minimum wage and rest break claims are preempted

                                  23   by § 301, on the basis that those claims require “substantial interpretation” of the CBA

                                  24   (see Opp. to Mot. to Remand at 5:22-6:1), and (3) Tolentino’s remaining claims are either

                                  25

                                  26          2
                                                 Tolentino’s unopposed Request for Judicial Notice of the above-referenced CBA
                                  27   is hereby GRANTED. See Hall v. Live Nation Worldwide, Inc., 146 F. Supp. 3d 1187,
                                       1192-93 (C.D. Cal. 2015) (taking judicial notice of CBA where defendant asserted
                                  28   plaintiff’s claims were completely preempted by LMRA).

                                                                                     4
                                         Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 5 of 13




                                  1    derivative of the foregoing claims or warrant the Court’s exercise of supplemental

                                  2    jurisdiction.

                                  3           The Court next addresses the claims in the order discussed by Gillig in opposing

                                  4    Tolentino’s Motion to Remand.

                                  5           1.       Failure to Pay Overtime

                                  6           In the Second Cause of Action, Tolentino alleges Gillig failed to pay him overtime

                                  7    compensation, in violation of section 510 of the California Labor Code. Gillig argues the

                                  8    Second Cause of Action is preempted and thus is subject to remand, as it “exists solely

                                  9    as a result of the CBA.” (See Opp. to Mot. to Remand at 9:3-4); see also Burnside, 491

                                  10   F.3d at 1059 (holding claim preempted where “right exists solely as a result of the CBA”).

                                  11   As discussed below, the Court agrees.

                                  12          Section 510 of the California Labor Code sets forth the hours constituting overtime
Northern District of California
 United States District Court




                                  13   hours and the rate of pay applicable thereto. See Cal. Labor Code § 510. The Labor

                                  14   Code, however, further provides:

                                  15          Sections 510 and 511 do not apply to an employee covered by a valid
                                              collective bargaining agreement if the agreement expressly provides for the
                                  16          wages, hours of work, and working conditions of the employees, and if the
                                              agreement provides premium wage rates for all overtime hours worked and
                                  17          a regular hourly rate of pay for those employees of not less than 30 percent
                                              more than the state minimum wage.
                                  18
                                  19   See id. § 514. “By its terms, therefore, the default definition of overtime and overtime

                                  20   rates in section 510 does not apply to an employee who is subject to a qualifying CBA.”

                                  21   See Curtis, 913 F.3d at 1153-54. Rather, under such circumstances, the employee’s

                                  22   “right to overtime exists solely as a result of the CBA.” See id. at 1155 (internal quotation

                                  23   and citation omitted) (finding, where CBAs at issue “me[t] the requirements of section

                                  24   514,” plaintiff’s overtime claim was preempted by LMRA).3 Here, it is undisputed that the

                                  25
                                              3
                                  26           The case on which Tolentino relies, Vasserman v. Henry Mayo Newhall Memorial
                                       Hospital, 65 F. Supp. 3d 932 (C.D. Cal. 2014), was decided before Curtis, and thus,
                                  27   Tolentino’s reliance thereon is unavailing. See Fennix v. Tenderloin Hous. Clinic, Inc.,
                                       No. 20-CV-05207-DMR, 2020 WL 6462394, at *3 & n.3 (N.D. Cal. Nov. 3, 2020) (finding
                                  28   claim preempted where plaintiff did not dispute CBA met requirements of section 514;
                                       noting Vasserman was “decided before Curtis and relied on caselaw explicitly abrogated
                                                                                    5
                                         Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 6 of 13




                                  1    relevant CBA meets the requirements set forth in section 514, and, consequently,

                                  2    Tolentino’s right to overtime exists solely as a result thereof.

                                  3           Accordingly, the Second Cause of Action, to the extent it alleges failure to pay

                                  4    overtime, is preempted by the LMRA.

                                  5           2.      Failure to Timely Pay Wages
                                  6           The First and Second Causes of Action are based in part on Gillig’s alleged failure

                                  7    to timely pay wages, in violation of section 204 of the California Labor Code. Gillig

                                  8    contends those claims, like Tolentino’s overtime claim, “arise[] solely as a result of the

                                  9    CBA.” (See Opp. to Mot. to Remand at 10:25-11:1.) Again, the Court agrees.

                                  10          Under the California Labor Code, employers are required to pay wages “twice

                                  11   during each calendar month.” See Cal. Labor Code § 204(a). When, however,

                                  12   “employees are covered by a collective bargaining agreement that provides different pay
Northern District of California
 United States District Court




                                  13   arrangements, those arrangements shall apply to the covered employees.” See id.

                                  14   § 204(c). Here, it is undisputed that the subject CBA provides for such an arrangement,

                                  15   specifically, the payment of wages on a weekly basis. (See RJN Ex. 1 § 4.1 (“Payday will

                                  16   be weekly for all employees.”).) Consequently, Tolentino’s right to the timely payment of

                                  17   wages “exists solely as a result [of] the CBA.” See Bradford v. Prof'l Tech. Sec. Servs.

                                  18   Inc. (Protech), No. 20-CV-02242-WHO, 2020 WL 2747767, at *4 (N.D. Cal. May 27,

                                  19   2020) (holding, where CBA provided for different pay arrangement than arrangement set

                                  20   forth in section 204(a), “[plaintiff’s] right to timely payment exist[ed] solely as a result [of]

                                  21   the CBA and [was] preempted”).

                                  22          Accordingly, the First and Second Causes of Action, to the extent they allege

                                  23   failure to timely pay wages, are preempted by the LMRA.

                                  24          3.      Failure to Pay Minimum Wages
                                  25          In the First Cause of Action, Tolentino alleges Gillig failed to compensate him for

                                  26   all of the hours he worked and thus that he is entitled “to recover minimum wages for all

                                  27

                                  28   by that decision”).

                                                                                       6
                                         Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 7 of 13




                                  1    non-overtime hours worked for [Gillig].” (See Compl. ¶ 32.) Although Gillig does not

                                  2    contend Tolentino’s right to minimum wages exists solely as a result of the CBA, see Cal.

                                  3    Labor Code § 1197 (making it “unlawful” to pay “lower wage than the minimum” provided

                                  4    by law), it contends resolution of Tolentino’s claim based on such right “requires

                                  5    substantial interpretation of the CBA” (see Opp. to Mot. to Remand at 11:17-20).

                                  6    Specifically, Gillig argues, the Court must interpret Tolentino’s “minimum pay rate” as “set

                                  7    forth in Appendix A of the CBA, along with various minimum wage increases agreed to by

                                  8    Gillig and the Union in multiple extension agreements.” (See id. at 11:20-23.)

                                  9           Gillig fails, however, to identify an “active dispute,” see Curtis, 913 F.3d at 1153, or

                                  10   even a likely dispute, over the meaning of any terms in the CBA relevant to a

                                  11   determination of Tolentino’s pay rate, and “the fact that [Tolentino’s] minimum wage rate

                                  12   is defined by the CBA does not in itself create a dispute about the CBA’s terms,” see
Northern District of California
 United States District Court




                                  13   Parker v. Cherne Contracting Corp., No. 18-CV-01912-HSG, 2019 WL 359989, at *6

                                  14   (N.D. Cal. Jan. 29, 2019) (finding, where “[d]efendant has not identified any substantive

                                  15   dispute over the language of the CBA that would require interpretation,” plaintiff’s

                                  16   minimum wage claims are not preempted by LMRA). Indeed, Tolentino is not challenging

                                  17   the hourly figure applicable to the hours he worked; rather, he alleges there were hours

                                  18   he worked for which he received no credit, i.e., no payment at all. Thus, any reference to

                                  19   the minimum wage rate provided in the CBA will be necessary only for the purpose of

                                  20   calculating the appropriate amount, if any, of damages to which Tolentino is entitled, i.e.,

                                  21   the sum attributable to any unpaid hours, and “the mere need to ‘look to’ the collective-

                                  22   bargaining agreement for damages computation is no reason to hold the state-law claim

                                  23   defeated by § 301.” See Livadas v. Bradshaw, 512 U.S. 107, 124-25 (1994) (holding,

                                  24   “the bare fact that a collective-bargaining agreement will be consulted in the course of

                                  25   state-law litigation plainly does not require the claim to be extinguished”).

                                  26          Accordingly, the First Cause of Action, to the extent it alleges a failure to pay

                                  27   minimum wages, is not preempted by the LMRA, i.e., it remains, as pleaded, a state law

                                  28   claim, and, as said claim and the claims over which the Court has original jurisdiction
                                                                                     7
                                         Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 8 of 13




                                  1    “derive from a common nucleus of operative fact,” specifically, Tolentino’s employment

                                  2    relationship with Gillig, the Court finds it appropriate to exercise supplemental jurisdiction

                                  3    over it. See Trs. of Constr. Indus. & Laborers Health & Welfare Tr. v. Desert Valley

                                  4    Landscape & Maint., Inc., 333 F.3d 923, 925 (9th Cir. 2003) (internal quotations and

                                  5    citations omitted).

                                  6           4.      Failure to Provide Rest Breaks

                                  7           In the Fourth Cause of Action, Tolentino alleges Gillig “failed to authorize [him] . . .

                                  8    to take rest breaks.” (See Compl. ¶ 54.) Gillig does not contend Tolentino’s right to rest

                                  9    breaks exists solely as a result of the CBA. See Cal. Labor Code § 226.7. Rather, Gillig

                                  10   contends resolution of the Fourth Cause of Action “requires substantial interpretation of

                                  11   the CBA.” (See Opp. to Mot. to Remand at 13:9-12.) In support thereof, Gillig points to

                                  12   section 4.6 of the CBA, which provides as follows:
Northern District of California
 United States District Court




                                  13          All full-time employees shall be entitled to two (2) ten minute breaks each
                                              day. One (1) break shall be in the first half of the shift and the other during
                                  14          the second half of the shift. An additional break of ten (10) minutes shall be
                                              taken at the end of the regular shift when three (3) or more hours of
                                  15          overtime is scheduled or anticipated.
                                  16   (See RJN Ex. 1 § 4.6.) In particular, Gillig argues, the terms “shall be entitled,” “regular

                                  17   shift,” and “anticipated” will require interpretation of the above-referenced provision. (See

                                  18   Opp. to Mot. to Remand at 13:21-23, 14:9-11.)

                                  19          Gillig fails, however, to identify an active dispute as to the interpretation of any of

                                  20   the above terms; to the extent Gillig argues there is a potential for dispute, and even

                                  21   assuming, arguendo, a potential, rather than an active, dispute suffices for purposes of

                                  22   § 301, see Curtis, 913 F.3d at 1153 (holding, “[a]t th[e] second step of the analysis,

                                  23   claims are only preempted to the extent there is an active dispute over the meaning of

                                  24   contract terms” (internal quotations and citation omitted)), Gillig’s argument is not

                                  25   persuasive.4

                                  26
                                              4
                                  27            The case on which Gillig relies, Marquez v. Toll Global Forwarding (USA) Inc.,
                                       No. 218CV03054ODWASX, 2018 WL 3218102 (C.D. Cal. June 28, 2018), is readily
                                  28   distinguishable on its facts, as the terms under consideration therein were different than
                                       the above-referenced terms; moreover, the parties “actively dispute[d]” them. See
                                                                                     8
                                         Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 9 of 13




                                  1           First, as to the term “shall be entitled,” there is, contrary to Gillig’s assertion, no

                                  2    meaningful distinction between that language and the statutory term “shall authorize and

                                  3    permit.” See Cal. Code Regs. tit. 8, § 11160(11); see also Bradford, 2020 WL 2747767,

                                  4    at *7 (finding CBA provision, pursuant to which employees were “entitled” to rest breaks,

                                  5    “unambiguous”). Second, when read in context, there can be no real disagreement as to

                                  6    the meaning of the term “regular shift.” (See RJN Ex. 1 § 4.2 (“Regular Workday (Day

                                  7    Shift)”) (providing, “[t]he regular workday . . . shall consist of eight (8) consecutive

                                  8    hours”). Similarly, the meaning of the term “anticipated” overtime is not reasonably

                                  9    subject to dispute. In particular, “anticipated” overtime, when read in context, is

                                  10   unscheduled overtime that has been offered to an employee and has not, by the end of

                                  11   the employee’s regular shift, been refused. (See id. §§ 4.7-4.9.)

                                  12          Accordingly, the Fourth Cause of Action is not preempted by the LMRA, i.e., it
Northern District of California
 United States District Court




                                  13   remains, as pleaded, a state law claim, and, as said claim and the claims over which the

                                  14   Court has original jurisdiction “derive from a common nucleus of operative fact,”

                                  15   specifically, Tolentino’s employment relationship with Gillig, the Court finds it appropriate

                                  16   to exercise supplemental jurisdiction over it. See Trs. of Constr. Indus. & Laborers

                                  17   Health & Welfare Tr., 333 F.3d at 925 (internal quotations and citations omitted).

                                  18          5.     Remaining Causes of Action
                                  19          As noted, Gillig argues the remaining Causes of Action are either derivative of the

                                  20   Causes of Action that are preempted by the LMRA or warrant the Court’s exercise of

                                  21   supplemental jurisdiction. Specifically, Gillig contends (1) the Fifth, Sixth, and Seventh

                                  22   Causes of Action are derivative of the claims over which the Court has original

                                  23   jurisdiction, and (2) the Court should exercise supplemental jurisdiction over the Third

                                  24   Cause of Action.5

                                  25

                                  26   Marquez v. Toll Global Forwarding, 804 F. App’x 679, 681 (9th Cir. 2020).

                                  27
                                              5
                                               In its Motion to Dismiss, Gillig argues the Third Cause of Action, i.e., Tolentino’s
                                       meal period claim, is preempted by § 301, apparently basing such argument on the
                                  28   CBA’s “reference to lunch or meal periods in three separate provisions.” (See Mot. to
                                       Dismiss at 13:26.) Gillig fails, however, to identify any dispute, whether active or
                                                                                      9
                                        Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 10 of 13




                                  1           As discussed above, the First Cause of Action, to the extent it alleges a failure to

                                  2    timely pay wages, and the Second Cause of Action, in its entirety, are preempted by the

                                  3    LMRA. To the extent the Fifth, Sixth, and Seventh Causes of Action are derivative

                                  4    thereof, they likewise are preempted by the LMRA. See Vasquez v. Packaging Corp. of

                                  5    Am., No. CV 19-1935 PSG (PLAx), 2019 WL 4543106, at *4 (C.D. Cal. June 7, 2019)

                                  6    (finding, where plaintiff’s overtime claim was preempted by LMRA, plaintiff’s remaining

                                  7    claims were preempted by LMRA “to the extent they [were] derivative of [p]laintiff’s

                                  8    overtime claim”).

                                  9           As to the Third Cause of Action, in its entirety, as well as the Fifth, Sixth, and

                                  10   Seventh Causes of Action, to the extent they are not derivative of the preempted claims,

                                  11   the Court, for the same reasons as set forth above with respect to Tolentino’s minimum

                                  12   wage and rest break claims, finds it appropriate to exercise supplemental jurisdiction.
Northern District of California
 United States District Court




                                  13          6.     Conclusion: Motion to Remand
                                  14          In sum, to the extent Tolentino seeks an order remanding all asserted Causes of

                                  15   Action to state court based on a lack of subject matter jurisdiction, the Motion to Remand

                                  16   will be denied.

                                  17   B.     Motion to Dismiss

                                  18          In its Motion to Dismiss, Gillig argues Tolentino’s claims are subject to dismissal

                                  19   because Tolentino “failed to grieve and arbitrate his claims in accordance with the

                                  20   requirements of the collective bargaining agreement.” (See Mot. to Dismiss at 6:11-13.)

                                  21   In support thereof, Gillig points to section 9 of the CBA, titled, “SETTLEMENT OF

                                  22   DISPUTES,” which sets forth the “Grievance Procedure” governing resolution of “any

                                  23   disputes or grievances which may arise concerning the application or enforcement of

                                  24   [said] Agreement.” (See RJN Ex. 1 § 9.1.) Specifically, as provided therein, an

                                  25   “aggrieved employee,” within three working days after such employee “first had notice to

                                  26   [sic] the facts on which the grievance is based,” is required to first raise the grievance

                                  27

                                  28   potential, as to the meaning of any terms contained therein.

                                                                                     10
                                        Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 11 of 13




                                  1    “with his/her immediate supervisor,” to thereby “endeavor to adjust the matter,” and, if

                                  2    unsuccessful, to continue through a series of meetings with progressively higher-level

                                  3    Gillig personnel, followed by submission to a “Board of Adjustment” consisting of Union

                                  4    members selected by Gillig and the Union,6 and, ultimately, a hearing by a “neutral

                                  5    arbitrator,” whose decision “shall be final and binding upon the Company, the Union and

                                  6    all employees concerned.” (See id. §§ 9.1-9.2, 9.6.)

                                  7           In response, Tolentino does not dispute Gillig’s assertion that he failed to exhaust

                                  8    the grievance procedures set forth in the CBA. Rather, Tolentino argues, Gillig has failed

                                  9    to show he agreed to “‘a clear and unmistakable waiver’ of [his] protected right to bring

                                  10   statutory claims in a judicial forum.” (See Opp. at 17:18-20 (internal citation omitted).)7

                                  11          As to the Causes of Action over which the Court has original jurisdiction, however,

                                  12   i.e., the preempted claims, such argument is unavailing for the reason that, as discussed
Northern District of California
 United States District Court




                                  13   above, those claims involve rights that “exist[] solely as a result of the CBA” and not a

                                  14   state statute. See Burnside, 491 F.3d at 1059. Consequently, as to those claims,

                                  15   Tolentino’s waiver of his right to bring statutory state law claims in a judicial forum is

                                  16   irrelevant, and, given Tolentino’s undisputed failure to exhaust the grievance procedures

                                  17   set forth in the CBA, the First Cause of Action, to the extent it alleges untimely payment

                                  18   of wages, the Second Cause of Action, in its entirety, and the Fifth, Sixth, and Seventh

                                  19   Causes of Action, to extent they are derivative of the foregoing Causes of Action, are

                                  20   subject to dismissal. See Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 220-21 (1985)

                                  21   (holding, where plaintiff’s state law claim was preempted by § 301, such claim “should

                                  22   have been dismissed for failure to make use of the grievance procedure established in

                                  23   the collective-bargaining agreement or dismissed as pre-empted by § 301” (internal

                                  24

                                  25          6
                                               “If a majority of the Board can agree on a determination of the grievance,” its
                                  26   decision is “final.” (See RJN Ex. 1 § 9.2.)

                                  27
                                              7
                                               In opposing Gillig’s Motion to Dismiss, Tolentino again contends none of his
                                       claims are preempted by the LMRA. Having resolved that issue above, the Court does
                                  28   not address it again here.

                                                                                     11
                                        Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 12 of 13




                                  1    citation omitted)).

                                  2           Further, in light of the CBA’s provision for final and binding resolution under the

                                  3    Grievance Procedures set forth therein, the Court finds amendment of those Causes of

                                  4    Action would be futile, and, consequently, leave to amend will be denied. See Brown v.

                                  5    Lucky Stores, Inc., 246 F.3d 1182, 1189 (9th Cir. 2001) (holding claims preempted by §

                                  6    301 “should have been dismissed with prejudice,” where plaintiff “failed to seek redress

                                  7    as provided in the CBA,” under which she agreed to “pursue such claims in binding

                                  8    arbitration”; noting plaintiff “cannot now resort to the courts to adjudicate th[o]se claims”).

                                  9           As to Tolentino’s claims that remain, as pleaded, state law claims, the Court’s

                                  10   jurisdiction is, as discussed above, supplemental in nature, and where, as here, a court

                                  11   has dismissed the claims over which it has original jurisdiction, it may decline to exercise

                                  12   supplemental jurisdiction. See 28 U.S.C. § 1367(c)(3). In this instance, given the early
Northern District of California
 United States District Court




                                  13   stage of the proceedings, the Court declines to exercise supplemental jurisdiction over

                                  14   the state law claims, and those claims will be remanded to state court.

                                  15                                           CONCLUSION

                                  16          For the reasons stated above:

                                  17          1.     Tolentino’s Motion to Remand is hereby DENIED.

                                  18          2.     Gillig’s Motion to Dismiss is hereby GRANTED in part and DENIED in part

                                  19   as follows:

                                  20                 a.      The First Cause of Action, to the extent it alleges untimely payment

                                  21   of wages, is hereby DISMISSED with prejudice.

                                  22                 b.      The Second Cause of Action, in its entirety, is hereby DISMISSED

                                  23   with prejudice.

                                  24                 c.      The Fifth, Sixth, and Seventh Causes of Action, to the extent they

                                  25   are derivative of the above-referenced Causes of Action, are hereby DISMISSED with

                                  26   prejudice.

                                  27                 d.      As to the First Cause of Action, to the extent it alleges a failure to

                                  28   pay minimum wages, the Third Cause of Action, in its entirety, the Fourth Cause of
                                                                                     12
                                        Case 3:20-cv-07427-MMC Document 29 Filed 01/13/21 Page 13 of 13




                                  1    Action, in its entirety, and the Fifth, Sixth, and Seventh Causes of Action, to the extent

                                  2    they are not derivative of the claims dismissed above, the motion is DENIED, and those

                                  3    Causes of Action are hereby REMANDED to the Superior Court of California, in and for

                                  4    the County of Alameda.

                                  5           IT IS SO ORDERED.

                                  6

                                  7    Dated: January 13, 2021
                                                                                                MAXINE M. CHESNEY
                                  8                                                             United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    13
